IN RE: Jones, Nathaniel;' — Plaintiffs); Apply for Motion to Enforce action of this Court dated June 19, 1998; Parish of Orleans Criminal District Court Div. “D” Number 379-888; to the Court of Appeal, Fourth Circuit, Number 97KW-2690
Motion granted. The district court is ordered to comply with this Court’s earlier order, see State ex rel. Jones v. State, 98-0226 (La.6/19/98), 720 So.2d 1209, within thirty -days. The district court is further ordered to provide this Court with proof of compliance.
CALOGERO, C.J., not on panel.